Title: Sarah Vaughan to Abigail Adams, 19 May 1800
From: Vaughan, Sarah
To: Adams, Abigail


				
					My dear Madam,
					Hallowell May—19th. 1800
				
				It was highly gratifying to Mr. Vaughan and myself to find by General Dearborn that we still retained a place in the memory of yourself & the President; tho’ we live retired we wish not to be forgotten by those we love & esteem.
				I do not wonder that you & the President should be surprized at our being able to fill up our time without Politics or dissipation, but when you recollect that we have six Children to educate & to settle in the world your Surprize will abate; we have hitherto had but little assistance in our labours, but we hope that Masters of certain branches of education may be tempted to reside here & finish what we have endeavoured to begin: the leisure occupations of our boys being in the agricultural & gardening line, are incapable of being exhibited to our distant friends, but to convince you that we do not mean to become quite rustics & to neglect the elegant arts while we cultivate the useful ones, I shall take the liberty of sending for your acceptance a pair of little screens the work of our eldest daughter which may sometimes remind you of us. You will be pleased to signify where they shall be left in Boston, perhaps Mr. Hallowell’s may be a convenient place.
				
				Mr. Vaughan occupies himself solely with husbandry, gardening, medicine & philosophical pursuits; he never reads politics unless once in six months perhaps a slight pamphlet; & he never speaks on the subject with his neighbours, or takes an active part on either side. His change in this respect is such as surprizes even myself. He now & then indeed attends to divinity, but never to its controversies. By this means we live peaceably with all parties; as they seem less violent here than in the middle states, the attempt is more easy.
				I shall be happy to enjoy a few of your moments of leisure & to hear of your health & family; Mrs. Smith has not I hope forgotten us, please to present our Compts. to her & Col. Smith. Mr. Vaughan unites with me in kind respects to yourself & Mr. Adams.
				Mr. Vaughan does not find it easy in a new-settled place to renew those kinds of sensations which he formerly experienced in the society of your family, since this was difficult in the extensive cities of Europe. He sensibly regrets therefore his separation from you & his other antient American friends; & this with his separation from his friends in Europe, is almost the only regret he feels here.
				He desires me to add, that he has lately & as from himself recommended to a certain friend to bid an eternal adieu to political controversies. He had before made attempts to this effect, particularly by reciting his own example. The late unpleasant step taken by the party himself might have made farther measures seem too late, had not the message through General Dearborn encouraged him to a new & vigorous effort. By various arguments, not forgetting some drawn from religion & the sentiments of certain of his friends, he has now again urged him to a final abandonment of party proceedings. He conceives that it would not assist his attempt to have any communication between himself & the President on this subject suspected. Mr. V— is yet without an answer; but he received a late promise from the party that he himself shall never again be named in his disputes.
				I am my dear Madam, / with respect & esteem / Your Obedt. hum. Servt.
				
					Sarah Vaughan
				
			